Title: From James Madison to James Monroe, 8 April 1815
From: Madison, James
To: Monroe, James


                    
                        
                            Dear Sir
                        
                        Montpelier Apl. 8. 1815
                    
                    I return the letters from Mr. Pinkney, Plumer, Gray &. Allen. The only objection to the appt. of L. recommended by Mr. P. is his being a foreigner. If there be no Citizen, fit for the place who is a competitor, the difficulty may be got over. Decide as you think best. There are blank commissions signed in the office of State. With respect to Col. Gray, it is to be remarked that a personal friendship & harmony between the Govr. & the Secy. of a Territory, is found by experience to be so essential to their official relation, that the recommendation or known preference of the Govr. is an indispensible preliminary to the appt. of the latter. And it can scarcely be doubted that pretensions & recommendations will soon arrive, which wd. be obstacles to the views of Col: Gray; who is a stranger to the Govr. & to the people there. Some legal knowledge has I believe been a general & certainly a useful if not necessary qualification in a Secretary & which I presume is not possessed by him. It may be added, that a union of the 2 offices of Secy. & Register has been the result rather of particular considerations, than of abstract fitness. These remarks are applicable in part to Allen. Yrs. affy.
                    
                        J. Madison
                    
                